Per Curiam: The error relied upon for the reversal of the judgment in this case is the refusal of the court to give instructions asked for in behalf of the defendant. All the instructions have been carefully examined, those refused as well as those given. .Most of those refused contained objectionable features, which rendered their refusal proper. Some of them might have properly been given, but we think they were substantially embraced in the instructions that were given for the defendant. Taking all the instructions together, given on both sides, they very fairly laid down the law to the jury, as applicable to the facts of the case. They rested the liability of the city upon the question of fact, whether the alleged injury was caused by reason of the drains and sewers which the city had constructed, being defective or having become obstructed. The case comes within the principle of the case of Nevins v. The City of Peoria, 41 Ill. 502, and under that decision the law was correctly given to the jmy- Finding no substantial cause of complaint, in the refusing of instructions, the judgment must be affirmed. Judgment affirmed.